In Mandamus. This cause came on for further consideration upon the filing of relators’ motion for an order directing the respondent to show cause why she should not be punished for contempt and assessed a penalty. Upon consideration of the joint motion to set deadline for compliance with the writ of mandamus issued by the court on August 9, 1991,
IT IS HEREBY ORDERED by the court, effective April 8, 1993, that respondent shall have until and including July 26, 1993, to comply substantially with the writ of mandamus and that respondent shall maintain substantial compliance with the writ of mandamus through 1996.
IT IS FURTHER ORDERED by the court that if respondent fails to meet the deadlines set forth in this entry or to maintain compliance with the writ of mandamus through 1996, relators may file a notice with the court supported by an affidavit stating the fact of the failure.
IT IS FURTHER ORDERED that, within fourteen days of the filing of relators’ notice, the respondent may file an affidavit purporting only to controvert the truth of the statements contained in relators’ affidavit, but may not contend that compliance with the writ of mandamus is impossible.
IT IS FURTHER ORDERED that, if respondent fails to or is unable to controvert the truth of the statements in relators’ affidavit, the court may find respondent in contempt, may fine the respondent in an amount determined appropriate by the court and, upon request of relators, may order respondent to pay relators’ reasonable attorney fees incurred from July 16, 1992 through the date of the court’s entry finding contempt.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.